DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  second and third lines of the claim should be corrected for grammatical mistakes and typos such as “…administering soft tissue calcification reducing or preventing amount to a subject in need thereof of…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering antisense oligonucleotide targeting α2-antiplasmin for reduction of soft tissue calcification, does not reasonably provide enablement for administering any downregulator of any plasmin inhibitor for such reduction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the
Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a
number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of
experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are broadly drawn to methods for reducing or preventing soft tissue calcification in a subject, comprising administering at least one of plasmin(ogen) and a downregulator of at
least one plasmin inhibitor to a subject having an acquired plasmin deficiency, wherein the subject has a severe injury.
The breadth of claims encompasses administration of any downregulator of any plasmin inhibitor.
Instant specification, however, provides examples of only one downregulator of only one plasmin inhibitor: antisense oligonucleotide targeting α2-antiplasmin (see paragraphs [0084, 0099]). There are no other examples of downregulating any other plasmin inhibitors.
Prior art provides examples of other downregulators of plasmin inhibitors such as antibodies: see, for example, Reed III et al (PNAS, 1990, vol.87: 1114-1118), who teaches antibodies inhibiting α2-antiplasmin. But mechanism of action of antibodies and antisense oligonucleotides is very different: while antisense oligonucleotides bind mRNA and decrease the amount of its target, in this case, α2-antiplasmin, antibody would bind to α2-antiplasmin itself, preventing its activity. It is not clear from instant disclosure that such difference in mechanism of action will in each case provide the same effect, reduction of soft tissue calcification.
The guidance provided in the specification relates only to nucleic acid based downregulator of only one plasmin inhibitor α2-antiplasmin, failing to address the differences between different downregulators mechanisms of action and also targeting any other plasmin inhibitor than α2-antiplasmin.
In the absence of guidance, undue trial and error experimentation would have been
required by one skilled in the art at the time invention was made to identify downregulators of plasmin inhibitors capable of reducing soft tissue calcification as instantly claimed. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim is broadly drawn to a method for reducing or preventing soft tissue calcification in
a subject, comprising administering at least one of plasmin(ogen) and a downregulator of at
least one plasmin inhibitor to a subject having an acquired plasmin deficiency, wherein the subject has a severe injury and an acquired disease that decreases plasmin activity.
The breadth of claims encompasses treatment of non-hereditary diseases with
decreased plasmin activity in a subject with severe injury.
Instant specification gives some examples of diseases with low plasmin activity such as
burns and traumatic injuries (see paragraph [0046]). There is no other examples of acquired
disease that decreases plasmin activity in specification.
There is no examples in prior art of acquired, non-hereditary, diseases that decrease
plasmin activity.
The genus of diseases to treat encompasses large number of various diseases which are
not clearly defined and one of skilled in the art cannot reliably determine which diseases can be
treated by instant method, and which cannot.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species.
Since the disclosure fails to describe the common attributes that identify members of
the genus, and because the genus is highly variant, burns and injuries are not sufficient to
describe the claimed genus.
Therefore, given the lack of written description in the specification with regard to the
structural and functional characteristics of the claimed compositions, itis not clear that
Applicant was in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Reed (WO 2013/036596, March 2013, of record).
Reed teaches methods of treatment of severe injuries by administering
downregulators of α2-antiplasmin (named SerpinF2) in an amount that reduces its activity or concentration (see paragraphs [0010, 0018, 0058]). Such downregulator can be an antisense molecule (see paragraph [0049]). Administration can be done after the injury (see paragraph [0058]). According to paragraph [0046] of instant disclosure burns or traumatic injuries lead to acquired plasmin deficiency.
Reed does not teach the administration of an effective amount of downregulators of α2-antiplasmin, which would reduce or prevent soft tissue calcification.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to administer downregulators of α2-antiplasmin for treatment of severe injury based on teachings of Reed. Instant disclosure does not specifically define an amount of downregulators of α2-antiplasmin, which would reduce or prevent soft tissue calcification, therefore the broadest reasonable interpretation of such amount is any amount higher than certain minimum one. Reed does not specifically define an amount for treatment as well, just stating that it has to reduce α2-antiplasmin activity or concentration, therefore it has to be also higher than certain minimum, therefore at higher doses such amount to reduce concentration/activity will be enough to reduce soft tissue calcification as well.
Reed does not teach limitations of claims 4 and 5, but the method of claim 1, on which
claims 4 and 5 depend, requires administration of at least one of plasminogen or
downregulator of plasmin inhibitor (emphasis added), therefore because such administration of
the downregulator is disclosed, the methods of claims 4 and 5 are obviated as well.

Claims 1-6, 8, 9, 12-16 is/are rejected under35 U.S.C. 103 as being unpatentable over Crandall et al (US 2007/0203220, August 2007, of record) and in further view of Eibl et al (US 5,304,383, April 1994, of record).
Crandall et al teach treating severe skeletal muscle injury by administering effective amount of inhibitors of plasminogen activator inhibitor 1 leading to increasing level of plasminogen and therefore also plasmin (see paragraphs [0174, 0145]). According to instant specification paragraph [0098] acquired plasmin deficiency is a result of traumatic injury, therefore it is inherent that muscle injury subject has acquired plasmin deficiency. It is well known in the art that burn or crush is a severe muscle injury.
Crandall et al do not teach administration of natural or recombinant plasminogen
directly and the timing of administration, or amount of a composition effectively reducing muscle calcification.
Eibl et al teach treatment of inherited plasminogen deficiency syndrome (see lines 50-55
in column 1) by administration of natural or recombinant plasminogen (see lines 5-10 in
column 1).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to treat acquired plasmin deficiency, a result of severe
muscle injury, by administering natural or recombinant plasminogen subsequently to the injury
based on teachings of Crandall et al and Eibl et al. One of the ordinary skill in the art would be
motivated to treat muscle injury and its consequence, acquired plasmin deficiency,
by administering natural or recombinant plasminogen because Crandall et al teach that increasing level of plasminogen treats the injury and because Eibl et al teach administration of
natural or recombinant plasminogen for similar disease treatment. It would be within the skill
of one of the ordinary skill in the art to administer the treatment after the injury. Further, such
treatment is going to lead to reduction of soft tissue calcification in the subject in the absence
of evidence to the contrary.
Instant disclosure does not specifically define an amount of downregulator of plasmin inhibitor, which would reduce or prevent soft tissue calcification, therefore the broadest reasonable interpretation of such amount is any amount higher than certain minimum one. Crandall et al do not specifically define an amount for treatment as well, just stating that it has to be effective, therefore it has to be also higher than certain minimum, therefore at higher doses such effective amount will be enough to reduce soft tissue calcification as well.
Claims 2 and 3 depend on claim 1, which requires administration of one of
downregulator of plasmin inhibitor or plasminogen. Claims 2 and 3 further define the downregulator, but because claim 1 requires administration of at least one agent such as plasminogen, it makes obvious claims 2 and 3 as well. The same reasoning applies to claims 13 and 14, depending on claim 12.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Concerning written description rejection of claim 9 Applicant states that the claim was cancelled. But the claims submitted with the response still have claim 9 present and not amended. Therefore rejection is maintained. Applicant was contacted by phone on 10/28/2022 to clarify the issue, but no response was received.
Enablement rejection of claim 11 is withdrawn, arguments are moot.
Previous 102 rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635